PER CURIAM.
Pursuant to Florida Rule of Appellate Procedure 9.140(j), Paul Edgar Jordan petitions this court for a belated appeal of an April 1998 order of the circuit court denying his petition for writ of mandamus. Because this order was entered in a civil proceeding, rule 9.140(j) is inapplicable, and we therefore deny the petition. This disposition is without prejudice to Jordan’s right to seek relief in the circuit court by motion pursuant to Florida Rule of Civil Procedure 1.540. See Brown v. State, 708 So.2d 1041 (Fla. 1st DCA 1998).
BOOTH, LAWRENCE and DAVIS, JJ., concur.